Title: To George Washington from Robert Digby, 15 February 1783
From: Digby, Robert
To: Washington, George


                        
                            Sir
                            New York 15th February 1783
                        
                        I herewith send to Your Excellency a Letter to Mr Paca inclosing a Protection to carry Mr Giles to Bermuda,
                            which I have not enclosed to Your Excellency under a Seal lest it might occasion a delay. I am; Your Excellency’s Most
                            Obedient Humble Servant
                        
                            Robt Digby
                        
                    